Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the epitaxial liner must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claims 14 and 18 are objected to because of the following informalities:  Claim 14 recites source/drain contracts, but should recite source/drain contacts.  Claim 18 has a period in the middle of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 17 and 19 recite an epitaxial liner, but the originally filed specification does not recite an epitaxial liner.  
4.	Claims 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 17 and 19 recite an epitaxial liner, but the originally filed specification does not recite an epitaxial liner.  The specification only recites a silicide layer around the source and drain regions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	Claim 7 recites the limitation "the dielectric material" in claim 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2014/0159159 Steigerwald et al.
7.	Referring to claim 1, Steigerwald et al. teaches a semiconductor device comprising: a gate structure, (Figures 1A-B #126), on a substrate, (Figures 1A-B #110); a source/drain, (Figures 1A-B #103), on each of opposite sides of the gate structure, (Figures 1A-B #126), and on the substrate, (Figures 1A-B #110); a source/drain contact, (Figures 1A-B #105), on each of the source/drains, (Figures 1A-B #103), wherein each of the source/drain contacts, (Figures 1A-B #105), wraps around the sides of one source/drain, (Figures 1A-B #103); an interlayer dielectric (ILD) layer, (Figures 1A-B #104), on opposite sides of each of the source/drain contacts, (Figures 1A-B #105); and wherein a portion of each source/drain contact, (Figures 1A-B #105), has an outer shape that matches the outer shape, (vertical section), on both sides of the underlying source/drain, (Figures 1A-B #103).
8. 	Referring to claim 2, Steigerwald et al. teaches a semiconductor device of claim 1, wherein the source/drain contacts are formed of a material comprising titanium, tungsten, aluminum, copper, or tantalum, (Figures 1A-B #105 & Paragraph 0020).
9. 	Referring to claim 3, Steigerwald et al. teaches a semiconductor device of claim 1, wherein the source/drain contacts, (Figures 1A-B #105), are in contact, (the limitation in contact is read in its broadest reasonable manner and not limited to in direct contact), with respective portions of the substrate, (Figures 1A-B #110), on opposite sides of the respective source/drains, (Figures 1A-B #103).
10. 	Referring to claim 4, Steigerwald et al. teaches a semiconductor device of claim 1, wherein the gate structure, (Figures 1A-B #126), further includes a gate sidewall spacer, (Figures 1A-B #121).
11. 	Referring to claim 5, Steigerwald et al. teaches a semiconductor device of claim 4, wherein a portion of the ILD layer, (Figures 1A-B #104), extends between the source/drain contact, (Figures 1A-B #105), and the sidewall spacer, (Figures 1A-B #121).
12. 	Referring to claim 6, Steigerwald et al. teaches a semiconductor device of claim 1, further comprising at least one channel layer, (Figures 1A-B #114), between the source/drains, (Figures 1A-B #103), wherein each of the source/drains, (Figures 1A-B #103), is in physical and electrical contact with the at least one channel layer, (Figures 1A-B #114).
13. 	Referring to claim 7, Steigerwald et al. teaches a semiconductor device of claim 1, wherein respective outer surfaces of each source/drain contact, (Figures 1A-B #105), are in physical contact with the dielectric material, (Figures 1A-B #104 examiner assumes the dielectric material is the ILD layer).
14. 	Referring to claim 8, Steigerwald et al. teaches a semiconductor device; comprising: a gate structure, (Figures 1A-B #126), on a substrate, (Figures 1A-B #110), wherein the gate structure, (Figures 1A-B #126), includes a gate sidewall spacer, (Figures 1A-B #121); a source/drain, (Figures 1A-B #103), on opposite sides of the gate structure, (Figures 1A-B #126), and on the substrate, (Figures 1A-B #110); a source/drain contact, (Figures 1A-B #105), on opposite sides of each of the source/drains, (Figures 1A-B #103), wherein each of the source/drain contacts, (Figures 1A-B #105), wraps around the sides of source/drain, (Figures 1A-B #103), and is in contact, (the limitation in contact is read in its broadest reasonable manner and not limited to in direct contact), with the substrate, (Figures 1A-B #110), on both sides of the source/drain, (Figures 1A-B #103); an interlayer dielectric (ILD) layer, (Figures 1A-B #104), on opposite sides of each of the source/drain contacts, (Figures 1A-B #105); a source/drain contact, (Figures 1A-B #105), having an inner shape that matches the outer shape on both sides of the underlying source/drain, (Figures 1A-B #103), and wherein the source/drain contact, (Figures 1A-B #105), is in contact, (the limitation in contact is read in its broadest reasonable manner and not limited to in direct contact), with the substrate, (Figures 1A-B #110), adjacent to the source/drain contact, (Figures 1A-B #105); and at least one channel layer, (Figures 1A-B #114), between the source/drains, (Figures 1A-B #103), wherein each of the source/drains, (Figures 1A-B #103), is in physical and electrical contact with the at least one channel layer, (Figures 1A-B #114).
15. 	Referring to claim 9, Steigerwald et al. teaches a semiconductor device of claim 8, wherein the source/drain contacts are formed of a material comprising titanium, tungsten, aluminum, copper, or tantalum, (Figures 1A-B #105 & Paragraph 0020).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being being anticipated by U.S. Patent No. 9,202,918 Xie et al.
16. 	Referring to claim 8, Xie et al. teaches a semiconductor device; comprising: a gate structure, (Figures 3A-K #133), on a substrate, (Figures 3A-K #102), wherein the gate structure, (Figures 3A-K #133), includes a gate sidewall spacer, (Figures 3A-K #130); a source/drain, (Figures 3A-K #109), on opposite sides of the gate structure, (Figures 3A-K #133), and on the substrate, (Figures 3A-K #102); a source/drain contact, (Figures 3A-K #150), on opposite sides of each of the source/drains, (Figures 3A-K #109), wherein each of the source/drain contacts, (Figures 3A-K #150), wraps around the sides of source/drain, (Figures 3A-K #109), and is in contact, (the limitation in contact is read in its broadest reasonable manner and not limited to in direct contact), with the substrate, (Figures 3A-K #102), on both sides of the source/drain, (Figures 3A-K #109); an interlayer dielectric (ILD) layer, (Figures 3A-K #107), on opposite sides of each of the source/drain contacts, (Figures 3A-K #120); a source/drain contact, (Figures 3A-K #150), having an inner shape that matches the outer shape on both sides of the underlying source/drain, (Figures 3A-K #109), and wherein the source/drain contact, (Figures 3A-K #150), is in contact, (the limitation in contact is read in its broadest reasonable manner and not limited to in direct contact), with the substrate, (Figures 3A-K #102), adjacent to the source/drain contact, (Figures 3A-K #150); and at least one channel layer, (Figures 3A-K area below #133), between the source/drains, (Figures 3A-K #109), wherein each of the source/drains, (Figures 3A-K #109), is in physical and electrical contact with the at least one channel layer, (Figures 3A-K area below #133).
17. 	Referring to claim 9, Xie et al. teaches a semiconductor device of claim 8, wherein the source/drain contacts are formed of a material comprising titanium, tungsten, aluminum, copper, or tantalum, (Figures 3A-K #150 and Col. 14 Lines 14-15).
18. 	Referring to claim 10, Xie et al. teaches a semiconductor device of claim 8, wherein the source/drains respectively have a diamond shaped profile, (Figures 3A-K #109).
19. 	Referring to claim 11, Xie et al. teaches a semiconductor device of claim 8, further comprising a liner, (Figures 3A-K #110), between the source/drains, (Figures 3A-K #109), and the source/drain contacts, (Figures 3A-K #150).
20. 	Referring to claim 12, Xie et al. teaches a semiconductor device of claim 8, further comprising a dielectric material contacting outer surfaces of the source/drain contacts.
21. 	Referring to claim 13, Xie et al. teaches a semiconductor device of claim 8, wherein the respective source/drains, (Figures 3A-K #109), having upper facets extending away from a center point and lower facets extending toward a center point, when proceeding from top to bottom.
22. 	Referring to claim 14, Xie et al. teaches a semiconductor device of claim 13, wherein the respective source/drain contacts contact, (Figures 3A-K #150), the upper facets and the lower facets.
23. 	Referring to claim 15, Xie et al. teaches a semiconductor device of claim 14, wherein the respective source/drains, (Figures 3A-K #109), further comprises a lower, columnar region, (Figures 3A-K #106).
24.	Referring to claim 18, Xie et al. teaches a semiconductor device, comprising: a plurality of semiconductor fins; fin extensions, (Figures 3A-K #109), formed on respective source and drain regions, (Figures 3A-K #106), of the plurality of semiconductor fins, (Figures 3A-K #106), that extend vertically and laterally beyond boundaries of the plurality of semiconductor fins, (Figures 3A-K #106); conductive contacts, (Figures 3A-K #150), formed in contact with a top surface, an underside, and sidewalls of the respective fin extensions, (Figures 3A-K #109); and a conductive liner, (Figures 3A-K #110), directly between the fin extensions, (Figures 3A-K #109), and the conductive contacts, (Figures 3A-K #150), that covers extends between the plurality of semiconductor fins, (Figures 3A-K #106).
25. 	Referring to claim 20, Xie et al. teaches a semiconductor device of claim 18, wherein the conductive liner, (Figures 3A-K #110), contacts a dielectric layer, (Figures 3A-K #107), separating respective fin extensions, (Figures 3A-K #109). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
26.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
27.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with a semiconductor device of claim 15, wherein the respective source/drain contacts further extend along sidewalls of the respective columnar regions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/20/22